Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Barshay, J.), rendered September 24, 1973, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
*624Ordered that the amended judgment is affirmed.
At no time did the defendant argue before the suppression court that his statement should be suppressed because his arrest was effected in his home without a warrant and in the absence of exigent circumstances (see, Payton v New York, 445 US 573). The defendant, therefore, failed to preserve this issue for appellate review (see, People v Cornelius, 107 AD2d 757; People v Nieves, 102 AD2d 858). Moreover, under the circumstances presented, we decline to invoke our interest of justice jurisdiction to reach the issue.
We have examined the defendant’s remaining contentions and find them to be without merit. Mangano, J. P., Thompson, Kunzeman and Harwood, JJ., concur.